Case 4:19-mj-00851-CFB Document 8 Filed 12/23/19 Page 1of1

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT 9 j¢ p25 59 py 92 14
for the woes

Southern District of lowa

United States of America

 

 

Vv. )
4:19-MJ-851
CODY RAY LEVEKE, Case No.
also known as Cody Meyers,
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
CODY RAY LEVEKE, aka Cody Meyers,

(name of person to be arrested)

 

who is accused of an offense or violation based on the following document filed with the court:

1 Indictment 1 Superseding Indictment O Information © Superseding Information mt Complaint
O Probation Violation Petition Supervised Release Violation Petition 1 Violation Notice O Order of the Court

This offense is briefly described as follows:

Ct 1 - Interstate Communication of a Threat, in violation of Title 18, United States Code, Section 875(c)

fT ‘A.
Date: 42/20/2019 — Case yOva= Ae TESS es

Issuing officer Signature

City and state: Des Moines, lowa Helen C. Adams, Chief U.S. Magistrate Judge

 

 

Printed name and tite

 

Return

 

This warrant was received on (date) led / Le / IF , and the person was arrested on (date) /7 j Z iP
at (city and state) We uid fe, » be

pas (2/23)yo, Je DYE

Arresting officer's signature

co Schacter ~ Spec ja | Ase alt

Printed name and title

 

 
